Name: 75/406/Euratom: Council Decision of 26 June 1975 adopting a programme on the management and storage of radioactive waste
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy;  management;  European construction;  electrical and nuclear industries
 Date Published: 1975-07-09

 Avis juridique important|31975D040675/406/Euratom: Council Decision of 26 June 1975 adopting a programme on the management and storage of radioactive waste Official Journal L 178 , 09/07/1975 P. 0028 - 0029 Finnish special edition: Chapter 15 Volume 1 P. 0225 Swedish special edition: Chapter 15 Volume 1 P. 0225 COUNCIL DECISION of 26 June 1975 adopting a programme on the management and storage of radioactive waste (75/406/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof; Having regard to the proposal submitted by the Commission after consulting the Scientific and Technical Committee; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee (1); Whereas the Community environmental programme, approved in the declaration of 22 November 1973 (2) by the Council of the European Communities and the representatives of the Governments of the Member States meeting within the Council, underlines the need for Community measures on the management and storage of radioactive waste and specifies the content of and procedures for implementing such measures; Whereas nuclear energy is bound in the near future to become one of the main sources of energy alongside traditional sources, and whereas its specific nature requires permanent monitoring of its potential effects and improved measures and research to protect the environment; Whereas the development of nuclear energy inevitably involves the production of radioactive waste, and whereas it is therefore essential to find effective means for ensuring the safety and protection of both man and his environment against the potential hazards involved in the management of such waste, HAS DECIDED AS FOLLOWS: Article 1 An environmental programme on the management and storage of radioactive waste, as set out in the Annex, is hereby adopted for a five-year period from 1 January 1975. Article 2 The upper limit for expenditure commitments and for the staff necessary for the implementation of this programme shall be 19 716 million units of account and four staff respectively, the unit of account being as defined in Article 10 of the Financial Regulation of 25 April 1973 (3) applicable to the general budget of the European Communities. Article 3 The programme set out in the Annex shall be reviewed at the end of the second year in accordance with the appropriate procedures. Done at Luxembourg, 26 June 1975. For the Council The President J. KEATING (1)Doc. CES 617/75. (2)OJ No C 112, 20.12.1973, p. 3. (3)OJ No L 116, 1.5.1973, p. 1. ANNEX ENVIRONMENTAL PROGRAMME CONCERNING THE MANAGEMENT AND STORAGE OF RADIOACTIVE WASTE (INDIRECT ACTION) An upper limit of 19 716 million units of account shall be allocated to this programme and the number of staff shall be four. The aim of the programme shall be the joint development and perfecting of a system of management of radioactive waste produced by the nuclear industry which, at its various stages, affords man and his environment the best protection possible. In order that the Commission may submit suitable proposals at the earliest opportunity, the programme shall seek to promote: A. Work to solve certain technological problems posed by the processing, storage and disposal of radioactive waste. Processing: - medium activity solid waste : coating with plastic resins; - high-activity solid waste : decontamination and conditioning of irradiated fuel element cladding; - high-activity solid waste : immobilization of calcined waste from fission products in a metal matrix; - plutonium-contaminated solid waste : incineration process; - comparative study of the properties of various materials suitable for the immobilization of high-activity waste. Storage and disposal: - storage of solidified radioactive waste in engineered structures; - disposal of radioactive waste in suitable geological formations, including those formations currently being studied; - storage of gaseous waste. Study of an advanced management model: - separation and recycling of long-life waste (actinides). B. Work contributing towards the definition of a general framework (legal, administrative, financial) for the implementation of radioactive waste storage and disposal measures: - review of problems posed by the management of radioactive waste which could not be solved under existing international legal, administrative and financial provisions and proposals for solutions; - study of principles which should govern the management of radioactive waste. The work described in A and B will in the main be carried out by means of contracts.